Citation Nr: 0026144	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  92-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia with PTSD, prior to 
March 14, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran had active service from June 1969 to October 
1970.

Originally, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hypertension, and denied increased ratings for 
undifferentiated-type schizophrenia, residuals of gunshot 
wound to the left shoulder with fracture of the left humerus, 
and diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment.

In December 1991, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
RO's April 1992 rating decision did not address that claim 
and denied an increased rating for schizophrenia.  In the 
September 1994 remand of this matter, the Board determined 
that the issues of service connection for PTSD and increased 
rating for schizophrenia were inextricably intertwined.  In a 
July 1998 rating decision, the RO granted service connection 
for PTSD, which, along with the veteran's service-connected 
disability from schizophrenia, was rated 70 percent 
disabling, effective March 14, 1995.

In February 1999, the Board granted service connection for 
hypertension.  The Board also assigned a schedular 50 percent 
evaluation for undifferentiated type schizophrenia with PTSD, 
effective from February 2, 1992 to March 14, 1995; and a 
schedular 100 percent evaluation for undifferentiated type 
schizophrenia with PTSD, effective from March 14, 1995.  The 
Board further denied an evaluation in excess of 20 percent 
for diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment and an evaluation in 
excess of 40 percent for residuals of a gunshot wound to the 
left shoulder.  The veteran, in turn, appealed the Board's 
decision to the United States Court of Veterans Appeals (now 
known as The United States Court of Appeals for Veterans 
Claims) (Court).

In December 1999, the Court granted a joint motion for 
partial remand (filed by the parties); vacated that part of 
the Board's decision that denied an evaluation in excess of 
50 percent for undifferentiated type schizophrenia with PTSD, 
prior to March 14, 1995; and remanded the case to the Board 
for additional proceedings.  The Court also dismissed the 
veteran's appeal with respect to his claims for entitlement 
to an evaluation in excess of 20 percent for diminished 
radial nerve sensation over the dorsum of the left hand 
without motor impairment and for entitlement to an evaluation 
in excess of 40 percent for residuals of a gunshot wound to 
the left shoulder inasmuch as the veteran affirmatively 
withdrew these issues.  Furthermore, the Court noted that the 
grant of service connection for hypertension and the 
assignment of a schedular 100 percent evaluation for 
undifferentiated type schizophrenia with PTSD, effective from 
March 14, 1995, represented a full grant of benefits sought 
on appeal for both of these claims, and thus, these issues 
are not presently before the Court.  The case has now been 
returned to the Board for compliance with the directives of 
the joint motion.

REMAND

In the December 1999 joint motion, the parties noted that, in 
his June 1992 notice of disagreement, the veteran said that 
he thought PTSD and schizophrenia were different disorders, 
and that he should therefore be entitled to a higher rating.  
Additionally, the parties noted that the veteran was service 
connected for both undifferentiated type schizophrenia and 
PTSD.  Moreover, the parties noted that, at the time the 
veteran made his claim for increased ratings for PTSD and 
schizophrenia, VA regulations provided that schizophrenia was 
to be rated as a psychotic disorder under Diagnostic Code 
9204; and that PTSD, on the other hand, was to be rated as a 
psychoneurotic disorder, under Diagnostic Code 9411.  See 
38 C.F.R. § 4.132 (in effect prior to November 6, 1996).  The 
RO has not had an opportunity to consider whether any of the 
manifestations of the service-connected undifferentiated type 
schizophrenia with PTSD warrant a separate compensable 
evaluation.  In light of the veteran's request for a higher 
rating in his June 1992 letter, the RO must consider whether 
the symptomatology associated with undifferentiated type 
schizophrenia and PTSD is duplicate of or overlapping of each 
other, or whether it is distinct and separate, thus 
warranting separate ratings without violating the pyramiding 
provision of 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet.App. 
259 (1994).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the record and 
determine whether the veteran is entitled 
to separate compensable evaluations for 
undifferentiated type schizophrenia and 
PTSD under the applicable Diagnostic 
Codes in effect prior to November 6, 
1996, in light of Esteban, supra.  Any 
development deemed necessary to make this 
determination, including but not limited 
to, a further VA examination, should be 
accomplished.  A complete rationale for 
any decision rendered should be provided.

2.  Thereafter, the RO should re-evaluate 
the veteran's claim of entitlement to an 
evaluation in excess of 50 percent for 
undifferentiated type schizophrenia with 
PTSD, prior to March 14, 1995.

If the benefit on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded the specified time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


